Citation Nr: 0414040	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  02-08 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's left ear sensorineural hearing loss disability, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability evaluation for the 
veteran's allergic rhinitis, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran had active service from March 1956 to April 1962.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Newark, New Jersey, Regional Office (RO) which, in pertinent 
part, denied increased evaluations for the veteran's left ear 
sensorineural hearing loss disability and allergic rhinitis.  
In February 2003, the veteran was afforded a hearing before 
the undersigned Acting Veterans Law Judge sitting at the RO.  
The veteran has been represented throughout this appeal by 
Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on the veteran's part.  


REMAND

In reviewing the reports of VA examinations for compensation 
purposes conducted in December 1999 and June 2002, the Board 
observes that the veteran's claims files were not provided to 
the examiners for review.  Examinations for compensation and 
pension purposes conducted without contemporaneous review of 
the veteran's claims files are deficient for rating purposes.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that an additional VA 
examination for compensation purposes would be helpful in 
resolving the issues raised by the instant appeal.  

At the February 2003 hearing on appeal before the undersigned 
Acting Veterans Law Judge, the veteran testified that he 
received ongoing VA treatment for his allergic rhinitis.  
Clinical documentation of such treatment after July 2002 is 
not of record.  The VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claims.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

The report of the June 2002 VA examination for compensation 
purposes conveys that the veteran presented a history of 
bilateral hearing loss disability which was initially 
manifested during active service following a blow to the 
head.  The examination report may be reasonably construed as 
an informal claim for service connection for right ear 
hearing loss disability.  38 C.F.R. § 3.157 (2003).  The 
Board finds that the issue of service connection for right 
ear hearing loss disability to be inextricably intertwined 
with the certified issue of the veteran's entitlement to an 
increased evaluation for his left ear hearing loss 
disability.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed by the RO in the 
first instance.  

The provisions of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003) direct that, upon receipt of a 
complete or substantially complete application, the VA shall 
notify the veteran of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate his claims.  The VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  The veteran has not been 
provided with a Veterans Claims Assistance Act of 2000 (VCAA) 
notice which addresses his claims for increased evaluations 
for his left ear hearing loss disability and allergic 
rhinitis.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to veterans.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  
Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are met.  

2.  The RO should then request that 
copies of all relevant VA clinical 
documentation pertaining to treatment of 
the veteran after July 2002, including 
that provided at the Wilmington, 
Delaware, VA Medical Center, be forwarded 
for incorporation into the record.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his hearing loss disability and 
allergic rhinitis.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
Send the claims files to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

4.  The RO should then adjudicate the 
veteran's entitlement to service 
connection for right ear hearing loss 
disability.  The veteran should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issue is not on appeal 
unless there is a notice of disagreement 
and a substantive appeal as to the issue.  
5.  The RO should then readjudicate the 
veteran's entitlement to increased 
evaluations for his left ear hearing loss 
disability and allergic rhinitis.  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


